Citation Nr: 1324708	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  04-40 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, previously claimed as stress fractures, bilateral second tarsal, metatarsal junctions and pes cavus. 

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to service connection for a seizure or psuedoseizure disorder.

4.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active military service from October 1994 to March 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2012, these claims were remanded by the Board to the Appeals Management Center (AMC).  The Board noted at that time that the Veteran had raised the issue of individual unemployability due to service-connected disability (TDIU) and had sought to reopen her previously denied claim of lupus and raised the issue of entitlement to service connection for fibromyalgia.  It was noted that these issues had not been adjudicated by the Agency of Original Jurisdiction (AOJ), and they were referred for appropriate action.  It is unclear if any action has been taken, and they are thus again referred to the AOJ.  

The Board remanded the matter again in March 2013, citing partial completion of the Board's Remand directives set forth in the earlier Remand.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In April 2013, the AMC informed the Veteran that it was developing additional evidence concerning her appeal as directed in the March 2013 Board Remand.  Treatment records were obtained to include those from the Branch Naval Clinic, and the Veteran underwent relevant VA examinations.  The AMC continued the denial of the claims in a June 2013 supplemental statement of the case (SSOC).  Thereafter, the Veteran responded, indicating that she had more information to submit to support her claims and requesting that VA send her "forms for release of medical documents, etc."  This response to the SSOC was received at the AMC mailroom in late June 2013 and forwarded to BVA.  It does not appear that there has been a response to the Veteran's request.  The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

Additionally, as to the claim for service connection for asthma, the Veteran's representative argues that the May 2013 examination is inadequate.  Specifically, the Board had ordered that the VA examiner render an opinion as to whether the Veteran's asthma was somehow causally related to PTSD.  The examiner responded in May 2013 that the medical literature is silent for any mechanism by which PTSD can cause or aggravate asthma.  In July 2013 argument before the Board, the representative submitted medical literature in support of the assertion that the Veteran's service-connected PTSD caused or aggravated asthma.  He argued that this literature is readily available through VA and National Institutes of Health (NIH) websites.  He also noted that it was clear that the examiner was unaware of this information, but that it should be addressed by the examiner in the context of this appeal.


Under the circumstances, and in order to fulfill VA's duty to assist, the Board finds that additional action should be taken prior to the Board's review of this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should respond to the Veteran's June 2013 request referenced above with regard to sending her "forms for release of medical documents, etc."  Then, undertake any development action that is warranted as a result of the Veteran's response.  

2.  Thereafter, the claim should be returned to the examiner who performed the May 2013 pulmonary examination, or a suitable substitute if the examiner is unavailable.  The examiner should note in the examination report that the claims folder has been reviewed.  The examiner should review the claims folder, including the July 2013 argument by the Veteran's representative and the accompanying literature in support of the claim (currently available on Virtual VA).  The AMC must ensure that the examiner is able to review the July 2013 argument electronically or through other means.  

The examiner should render an opinion as to the following: is asthma at least as likely as not (a probability of 50 percent or greater) caused by or due to her service-connected PTSD.  Please provide a complete explanation for the opinion in light of the literature submitted by the Veteran in July 2013.  

If not, is it at least as likely as not that asthma is aggravated (i.e., increased in severity) beyond the natural progress by service-connected PTSD.  Please provide a complete explanation for the opinion in light of the literature submitted by the Veteran in July 2013.  

3.  Also request that the examiner or a suitable substitute address the nature and etiology of the pseudoseizures.  The claims folder should be made available to the examiner and the examiner should note in the addendum report that the claims folder has been reviewed.  
In particular, the examiner is asked to express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's pseudoseizure disorder began in or is related to service.  Please provide a complete explanation for the opinion.

Also, is a pseudoseizure disorder at least as likely as not caused by or due to her service-connected PTSD.  Please provide a complete explanation for the opinion.

Finally, is it at least as likely as not that a pseudoseizure disorder is aggravated (i.e., increased in severity) beyond the natural progress by service-connected PTSD.   Please provide a complete explanation for the opinion.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


